Per Curiam,
This is an exemption claim under section 12 of the Fiduciaries Act of June 7, 1917, P. L. 447, made by an adult married daughter of decedent. The auditing judge made an affirmative finding of fact that the family relationship did not exist at the time of decedent’s death. Such finding has the effect of a verdict of a jury, and will not be disturbed except upon manifest error. We have reviewed the evidence with considerable care and are of opinion that there is sufficient testimony to support such finding.
An additional reason for refusing to allow the exemption is that claimant delayed asserting her claim for nearly four years since the death of decedent. Irrespective of when assets may have come into the fiduciary’s hands, such delay is fatal to the allowance of the claim.
For the reasons set forth in the adjudication, and under the authorities cited by the auditing judge, the exceptions are dismissed and the adjudication confirmed absolutely.